DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed September 15, 2021.  Claims 4, 6, 9 have been canceled without prejudice.  Claims 1-3, 5, 7-8, 10-16 and new claims 17-23 are pending and an action on the merits is as follows.
	Applicant’s arguments with respect to claims 1-3, 5, 7-8 and 10-16 have been considered but are moot in view of the new ground of rejection.

Claim Objections
Claims 17 and 23 are objected to because of the following informalities: line 3 of claims 17 and 23 state “wherein the two bases configured to be fixed to an outer circumferential surface”, the Examiner suggests adding “are” between “bases” and “configured”.  Claims 18 and 23 are objected to because of the following informalities:  lines 4-5 of claim 18 and lines 7-8 of claim 23 state “fixed positions of the plurality of plurality of spiral portions”, the Examiner suggests the addition of a second “plurality of” is a typo and one instance of “plurality of” should be deleted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case the corresponding structure for the stirring unit is described as a plurality of spiral portions and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 8, 10-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. (US 5,526,822) in view of Nissan et al. (US 2014/0171997) in view of Wulfman et al. (US 6,818,001).
Regarding claims 1, 5, 7, 8, 10, 17, 18, Burbank discloses a catheter system, comprising: a shaft main body (Figures 13A-C) including an elongated hollow outer tube (Ref 44; Figure 13A-B) and an inner tube accommodated inside of the elongated hollow outer tube (Ref 68), a hollow inside of the inner tube having an open distal end and configured to be suctioned from a proximal end side of the inner tube (Ref 68; where Figures 13A-B show the open distal end; where C14, L44-58; C18, L9-46; show that the hollow inside of the tube is capable of being suctioned from a proximal end side); the outer tube having an opening formed in a circumferential surface of the outer tube (Ref 44, 46; where Ref 46 is an opening in a circumferential surface of the outer tube Ref 44) and an attaching portion provided in the inside of the outer tube on a distal end side with respect to the opening (Figure 13B; where the flat proximal portion of Ref 45 shows the attaching portion), the attaching portion having a distal end and a proximal end, the proximal end of the attaching portion having an attaching surface having a flat surface 
Burbank discloses an inner tube that is movably positioned within the outer tube, where the inner tube can move with respect to the outer tube to cut the tissue that has been inserted into the opening Ref 46 but Burbank fails to disclose that the inner tube has a cutting unit provided within an interior of the hollow inside of the distal end side end portion of the inner tube; where the cutting unit has a blade portion formed from a plate.
However, Nissan teaches a similar cutting catheter system; where an inner tube (Ref 208) positioned within a hollow outer tube (Ref 152) has a cutting unit having a blade portion at the distal end portion of the cutting unit (Ref 210; where Ref 210 shows the blade portion of the cutting unit), where a distal end portion of the cutting unit being 
Since Burbank discloses a catheter cutting system including a hollow inner tubular cutting member that moves relative to an outer tubular member and Nissan teaches a similar catheter cutting system including a hollow inner tubular cutting member and a hollow outer tubular member that move relative to one another and additionally teaches that it is well known to include a blade portion within the interior of a tubular portion of the system, where the blade can be formed from a single thin plate or two thin plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the hollow inner tube of Burbank to include a single thin plate or two thin plates within the hollow inner tube as suggested by Nissan, since such a modification divides the hollow passage into two or four parts such that smaller area passages are formed to help ensure cut tissue is divided into segments small enough to easily pass through the catheter system.
Burbank in view of Nissan disclose all the claimed limitations above including an outer tube having an opening formed in a circumferential surface of the outer tube and 
However, Wulfman teaches a similar device for removing material from the body and additionally teaches that it is well known for an outer tube of a device for removing material from the body to include a stirring unit for stirring the inside of a body lumen arranged proximal to the opening formed in a circumferential surface of the outer tube; (Figures 8A-B;Stirring unit: Ref 100, 102, Outer tube Ref 45, 93; where Ref 45/93 can be bonded directly to one another and are therefore collectively interpreted as the outer tube; Opening in circumferential surface of the outer tube Ref 97; where Figures 8A, B show that the stirring unit Ref 100, 102 is proximal to the opening Ref 97; where the language stirring unit in claim 1 was interpreted under 112(f) as shown above, where Figures 8A-B of Wulfman show the stirring unit includes the corresponding structure i.e. spiral portions along an axial direction of the outer tube); wherein the stirring unit includes a plurality of spiral portions arranged along an axial direction of the outer tube (Figure 8A, B; Stirring unit: Ref 100, 102; where Figures 8A-B show that Ref 100 includes a plurality of spiral portions Ref 102 arranged along an axial direction of the outer tube), each of the plurality of spiral portions being individually twisted in the same direction along the axial direction (Figure 8A, B; Ref 102; where Figures 8A-B show that each spiral portion is twisted in the same direction along the axial direction) and are disposed such that fixed positions of the plurality of plurality of spiral portions to the portions of the outer tube are different in a circumferential direction from each other (Figure 8A; where Figure 8A shows that each end of the plurality of spiral portions 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Burbank in view of Nissan to include a stirring unit having a spiral portion arranged proximal to the opening formed in a circumferential surface of the outer tube and two base portions on a proximal side and a distal side as suggested by Wulfman, since such a modification helps remove desired material from an occlusion and uses the rotation of the stirring unit to help abrade the occlusion, help break down the debris and guide the removed material to the distal opening of the shaft for removal. 
Regarding claims 2-3, Burbank discloses that the outer tube is driven to rotate in a circumferential direction (C16, L1-24; Figure 7A-D); where the outer tube is driven to rotate alternately toward two positive and negative directions in the circumferential direction (C16, L1-24; C18, L9-46; where Figures 7A-D show that the outer tube can be driven to rotate the port to a position to the left Figure 7D or to the right Figure 7B of the original position in Figure 7A; where Column 18, L9-46 show that rotational movement 
Regarding claims 11, 13, Burbank as modified by Nissan and Wulfman discloses a treatment method wherein the catheter system according to claim 1 is used to suction and remove an object generated in a lesion region in a body lumen (See claim 1 rejection above; Burbank abstract; where C14, L44-58; C18, L9-46), comprising: (i) inserting the shaft main body into a body lumen until a distal end portion thereof attaches to the lesion region (Burbank: C14, L1-32, 44-58; Figure 5B, 6A-B; Ref 44; claim 64); (ii) suctioning the hollow inside of the inner tube to place the hollow inside into a negative pressure state (Burbank: C14, L44-58; Figure 6B-C); (iii) moving the distal end side end portion of the inner tube to the attaching portion so as to cut a thrombus suctioned to the opening and cutting the thrombus by the cutting unit such that the cut thrombus pieces have a size smaller than an inner diameter of the inner tube (Burbank: Figure 5B, 6C-D; C14, L59-67; C15, L1-10; claim 64; Figure 13B shows the distal end side end portion of the inner tube that can attach to the attaching portion during advancement of the inner tube; where Burbank as modified by Nissan as explained above would result in a cutting unit such that the cut thrombus pieces have a size smaller than an inner diameter of the inner tube as suggested by Ref 210, 208 and Para [0033],[0035], [0036 of Nissan); and (vi) removing the shaft main body from the inside of the body lumen (C3, L34-51).  
Burbank in view of Nissan disclose all the claimed limitations above including an outer tube having an opening formed in a circumferential surface of the outer tube and that the device can be used in a wide variety of applications throughout the body to 
However, Wulfman teaches a similar device for removing material from the body and additionally teaches that it is well known for an outer tube of a device for removing material from the body to include a stirring unit for stirring the inside of a body lumen arranged proximal to the opening formed in a circumferential surface of the outer tube (Figures 8A-B;Stirring unit: Ref 100, 102, see rejection of claim 1 above, where the language stirring unit was interpreted under 112(f) as shown above, where Figures 8A-B of Wulfman show the stirring unit includes the corresponding structure i.e. spiral portions) further comprising where during a treatment method, the thrombus pieces are guided to the opening by rotation of the stirring unit (Abstract; C2, L61-C3, L31; where the stirring unit rotates to remove material from an occlusion and the debris/particulates can be removed through the port and therefore the debris/particulates/thrombus pieces are guided to the removal port during the removal of material from the occlusion site which is caused by rotation of the stirring unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Burbank in view of Nissan to include a stirring unit having a spiral portion arranged proximal to the opening formed in a circumferential surface of the outer tube as suggested by Wulfman, since such a modification helps remove desired material from an occlusion and uses the rotation of the stirring unit to help abrade the occlusion, help break down the debris and guide the removed material to the distal opening of the shaft for removal. 
Regarding claim 12, Burbank discloses that prior to step (vi): (iv) returning the distal end side end portion of the inner tube to the proximal end side position of the opening; and (v) repeating the steps of (iii) and (iv) (Abstract; C16, L1-25, 40-67; Figures 5b, 7a-d; claim 64).  
Regarding claim 14, Burbank discloses that the outer tube moves rotationally (C16, L1-24; Figure 7A-D) and the inner tube moves back and forth in the axial direction with respect to the outer tube (Figure 13a-c; Ref 68; C18, L9-46).  
Regarding claim 15, Burbank discloses that the inner tube also moves rotationally in a different manner relative to the outer tube (Figure 13a-c; Ref 68; where Column 18, L9-46 show that rotational movement of a rotatable tube can be driven to rotate alternately towards two positive and negative directions in the circumferential direction; which can be different than rotating the outer tube 90 degrees between positions in Figure 7A-D).  
Regarding claim 16, 22, 23, Burbank discloses a catheter system, comprising: a shaft main body (Figures 13A-C) including an elongated hollow outer tube (Ref 44; Figure 13A-B) and an inner tube accommodated inside of the elongated hollow outer tube (Ref 68), a hollow inside of the inner tube having an open distal end and configured to be suctioned from a proximal end side of the inner tube (Ref 68; where Figures 13A-B show the open distal end; where C14, L44-58; C18, L9-46; show that the hollow inside of the tube is capable of being suctioned from a proximal end side); wherein the outer tube has an opening formed in a circumferential surface of the outer tube (Ref 44, 46; where Ref 46 is an opening in a circumferential surface of the outer tube Ref 44) and an attaching portion provided in the inside of the outer tube on a distal 
Burbank discloses an inner tube that is movably positioned within the outer tube, where the inner tube can move with respect to the outer tube to cut the tissue that has been inserted into the opening Ref 46 but Burbank fails to disclose that the inner tube has a cutting unit provided within an interior of the hollow inside of the distal end side end portion of the inner tube; where the cutting unit has a blade portion formed from a plate.

Since Burbank discloses a catheter cutting system including a hollow inner tubular cutting member that moves relative to an outer tubular member and Nissan teaches a similar catheter cutting system including a hollow inner tubular cutting member and a hollow outer tubular member that move relative to one another and additionally teaches that it is well known to include a blade portion within the interior of a tubular portion of the system, where the blade can be formed from a single thin plate or two thin plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the hollow inner tube of Burbank to include a single thin plate or two thin plates within the hollow inner tube as suggested by Nissan, since such a modification divides the hollow passage into two or four parts such that smaller area passages are formed to help ensure cut tissue is divided into segments small enough to easily pass through the catheter system.
Burbank in view of Nissan disclose all the claimed limitations above including an outer tube having an opening formed in a circumferential surface of the outer tube and that the device can be used in a wide variety of applications throughout the body to remove tissue but fails to disclose that the outer tube has a stirring unit for stirring the inside of a body lumen.
However, Wulfman teaches a similar device for removing material from the body and additionally teaches that it is well known for an outer tube of a device for removing material from the body to include a stirring unit for stirring the inside of a body lumen 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Burbank in view of Nissan to include a stirring unit having a spiral portion arranged proximal to the opening formed in a circumferential surface of the outer tube and two base portions on a proximal side and a distal side as suggested by Wulfman, since such a modification helps remove desired material from an occlusion and uses the rotation of the stirring unit to help abrade the occlusion, help break down the debris and guide the removed material to the distal opening of the shaft for removal. 
	Regarding claim 19, Burbank in view of Nissan discloses a hub (Burbank: Ref 14; Figure 2) provided at a proximal end side end portion of the shaft main body (Burbank: Ref 44); a vacuum source connected to a proximal end side of the hub (Burbank: Figure 2; Ref 116 and “to vacuum” label in figure 2); wherein the vacuum is connected to a distal end hollow inside of the inner tube (Burbank: Ref 68) to be suctioned into a negative pressure state (Burbank: C14, L44-C15, L10; C17, L39-C18, L1) but Burbank in view of Nissan fails to disclose what the vacuum source is.
	However, Wulfman teaches a similar device for removing material from the body and additionally teaches that it is well known for a vacuum/aspiration source to be provided to the system; where it is well known for a vacuum/aspiration source to be a syringe or similar device (C8, L35-41).
	Since Burbank in view of Nissan discloses a vacuum source connected to a proximal end side of the hub and that the vacuum source is connected to a distal end 
	Regarding claim 20 and 21, Burbank discloses that the outer tube is driven to rotate in a circumferential direction (C16, L1-24; Figure 7A-D); where the outer tube is driven to rotate alternately toward two positive and negative directions in the circumferential direction (C16, L1-24; C18, L9-46; where Figures 7A-D show that the outer tube can be driven to rotate the port to a position to the left Figure 7D or to the right Figure 7B of the original position in Figure 7A; where Column 18, L9-46 show that rotational movement of a rotatable tube can be driven to rotate alternately towards two positive and negative directions in the circumferential direction).  

Response to Arguments
Applicant’s remarks, see pages 9-10, filed September 15, 2021, with respect to the claim objections and the claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered and are persuasive.  The objection 
Applicant’s arguments with respect to claims 1-3, 5, 7-8 and 10-16 have been considered but are moot because the new ground of rejection does not rely on the previously used Brown reference applied in the prior rejection of record to teach a stirring unit. Instead in response to the amended claims, claims 1-3, 5, 7-8 and 10-23 are rejected under new grounds of rejection based on the Wulfman reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Evans et al. (US 2001/0031981)- teaches a stirring unit having a plurality of spiral portions arranged along an axial direction, each spiral portion individually twisted in the same direction along the axial direction and disposed such that the fixed positions of the spiral portions to the two base portions are different in a circumferential direction from each other. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN COLELLO whose telephone number is (571)270-32123212.  The examiner can normally be reached on Monday-Thursday between 11:00 am and 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Darwin Erezo, at (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




Erin Colello
/E. C./
Examiner, Art Unit 3771

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771